Title: Enclosure: The Comte de Vergennes to John Adams, 25 July 1780
From: Vergennes, Charles Gravier, Comte de
To: Adams, John


        Lettre écrite à M. le Cte. de Vergennes par M. Adams, le 17 Juillet 1780Observations sur la dernière Lettre de M. Adams du 17 Juillet 1780.
       1º. I should have been very happy . . . to communicate them. Iº. Les motifs qui ont déterminé le Cte. de Vergennes à donner ce Conseil à M. Adams, sont aussi simples qu’ils paroissent péremptoires: 1º. S’occuper d’un Traité de Commerce avant d’avoir fait la paix, c’est s’occuper de l’ornement d’un édifice avant d’en avoir posé les Fondements; 2º. Dans l’état où se trouve encore l’Amérique à l’égard de l’Angleterre, annoncer à cette Puissance que l’on a oublié son Systême d’asservissement, ses cruautés, ses perfidies, c’est lui montrer beaucoup de foiblesse, ou aumoins beaucoup de bonhommie, c’est l’inviter à croire que les Américains ont une prédilection irrésistible pour elle, c’est la fortifier dans l’opinion, où elle est, que les Américains patriotes se soumettront par lassitude ou par la crainte de l’influence prépondérante des Torys; 3º. Proposer un Traité de Commerce qui doit avoir pour baze la confiance et une liaison équivalente à une alliance, tandis que la guerre est dans toute sa fureur, tandis que la cour de Londres veut, ou détruire, ou asservir l’Amérique, n’est ce pas accréditer l’opinion où toute l’Europe a toujours été, daprés les assertions de Ministres anglois, que les Etats Unis inclinent vers une défection, et qu’ils ne seront fidèles à leurs engagemens envers la france, qu’aussi long tems que la Grande Bretagne ne leur fournira pas un prétexte pour les rompre.
        2º. Your Excellency will recolect that . . . the Court of London. IIº. On peut être muni éventuellent de pleinpouvoirs sans être obligé de les exhiber avant que les circonstances permettent d’en faire usage: ce cas arrive journellement. M. Adams est chargé de trois commissions très distinctes: 1º. De prendre part aux négociations futures de la paix: 2º. de conclure un Traité de commerce avec la Grande Bretagne; et, 3º. De représenter les Etats-Unis à la cour de Londres. Il ne faut pas grand effort de génie pour démontrer que ces trois objets ne sauroient être cumulés; Il n’en faut pas davantage pour démontrer que les deux derniers ne sauroient servir d’acheminement au premier. Il faudra, avant toutes choses, obtenir de l’Angleterre qu’elle reconnoisse l’Indépendance de l’Amérique, et que cette reconnoissance serve de baze au Traité de paix: ce ne sera qu’après l’avoir obtenue que M. Adams pourra parler d’un Traité de Commerce: En proposer un, tandis que la Cour de Londres se flate encore de soumettre l’Amérique, et qu’elle fait dans cette vuë les efforts les plus extraordinaires, ce seroit, à ses yeux, lui proposer une chymère, ce seroit faire une demarche qu’elle regarderoit comme une dérision. Il en seroit de même si on lui parloit dans le moment présent d’un Ministre Plénipotentiaire des Etats-Unis destiné à résider près sa Majesté Britannique.
        
        Ainsi le seul pouvoir dont les circonstances ont pu permettre à M. Adams de faire l’annonce, c’est celui qui l’autorise à prendre part à la négociation de la paix. Ses deux autres n’auront de valeur que lorsque cette paix sera conclue; ainsi il seroit au moins inutile de les produire actuellement, ainsi M. Adams ne s’écarte pas du but et de la nature de ses pouvoirs en les cachant à la cour de Londres. Quoique le Cte. de Vergennes ignore le contenu des instructions de M. Adams, il est persuadé qu’elles sont analogues aux réfléxions qui viennent d’être faites et qu’elles ne prescrivent pas plus la communication immédiate des pouvoirs relatifs au Traité de Commerce qu’elles ne lui ordonnent de faire une paix séparée avec la Grande Bretagne: cette opinion est fondée sur celle que le Ministére du Roi a de la Sagacité, de la prudence et de la fidelité du Congrès.
        I think also that . . . to resist them, if hostile. IIIº. On vient de l’observer, le Ministére anglois regarderoit cette communication comme une dérision; ainsi c’est vouloir s’aveugler volontairement que de suposer qu’elle l’engagera à entrer dans des pourparlers, qu’elle lui fera dire autre chose que ce que portent les résolutions du Parlement, savoir: qu’Elle écoutera et recevra les américains en grace lorsqu’ils auront reconnu leur ancienne allegeance; or il seroit au moins superflu de s’attirer une pareille réponse, et les Etats-Unis n’en ont pas besoin pour connoitre les sentiments actuels de la Cour de Londres, et encore moins pour se préparer par des conseils et des armées à y resister: Il est étonnant de parler de préparation de conseils et d’armées tandis que la guerre est dans toute sa force, qu’elle dure depuis près de six ans, et que l’Angleterre n’a pas encore fait aux américains la moindre ouverture qui puisse les autoriser à croire qu’elle veut souscrire à leur indépendance.
        The english nation . . . sigh for Peace. IVº. Le Ministére anglois ne feroit aucune réponse, ou bien il en feroit une insolente: Dans cette dernier supposition, pourquoi s’exposer gratuitement à une avanie, et se rendre par là la risée de toutes les nations qui n’ont pas encore reconnu l’indépendance des Etats-Unis. Mais il y a lieu de croire que M. Adams demeureroit sans réponse parce que le Ministére Britannique croira n’en pas devoir à un homme qui prendra une qualité que la Cour de Londres doit regarder comme un insulte. Il ne faut point perdre de vuë que cette Cour regarde toujours les Américains comme de Sujets rebelles: Comment avec cette opinion le lord Germaine pourroit-il recevoir une lettre de M. Adams, se qualifiant Ministre Plénipotentiaire des Etats-Unis de l’Amérique Septentrionale, comment ce Ministre anglois pourroit-il entendre parler d’un Traité de Commerce, lequel ne peut se faire qu’entre Nations indépendantes?
        Ces observations convaincront M. Adams que la france n’a pas besoin de la tentative qu’il propose pour connoitre et apprécier les sentimens et les dispositions de la Cour de Londres, et que nous savons dès-à-présent parfaitement bien à quoi nous devons et pouvour nous attendre de sa part dans la position actuelle des choses.
        Idem. Vº. Le silence ou la réponse du Ministére anglois, quelle quelle soit, n’allarmera ni ne soulevera le peuple d’Angleterre. Ce Peuple désire sans doute la paix et un accommodement avec l’Amérique: Mais l’on a entendu encore que quelques particuliers, plustôt par esprit de contradiction que par conviction, parler de l’indépendance: Il ne s’est pas fait au Parlement une seule motion tendante à accorder cette indépendance: Le peuple a cependant des amis et des protecteurs dans le Parlement. M. Adams peut juger par là des embarras que la notification de ses pouvoirs donneroit au Ministére.
        Another consideration . . . of my powers. VIº. L’Angleterre, comme le reste de l’Europe, est parfaitement éclairée sur la nature des engagements qui subsistent entre la france et les Etats-Unis: Le Roi lui a fait déclarer Ministériellement le 13 Mars 1778, qu’il ne s’étoit fait assurer aucun privilége exclusif par le Traité de Commerce du 6 février de la même année, et Sa Majesté a confirmé cette déclaration dans un écrit publié par ses ordres ainsi le pleinpouvoir de M. Adams n’apprendra rien de nouveau à cet égard, ni à l’Angleterre, ni aux autres Puissances de l’Europe: ainsi la fausse opinion où il croit que la Cour de Londres est à cet égard ne sauroit étre un obstacle à la paix: si cet obstacle pouvoit éxister, le Ministére anglois chercheroit lui même à le lever, s’il étoit déterminé à faire dependre de là la paix.
        
        There are at present . . . its accomplishment. VIIº. Il est certain que toute la nation angloise, et les Ministres eux-mêmes désirent la paix; mais ou l’a déjà dit, il n’a pas encore été fait une seule motion en faveur de l’Indépendance de l’Amérique; le plenipouvoir de M. Adams ne changera certainement par les dispositions subsistantes à cet égard; par conséquent, la communication, qui en seroit faite, ne faciliteroit, ni n’acceleroit la conclusion de la paix.
        At this moment, . . . digest their plans accordingly. VIIIº. Cette réfléxion est très sage: Elle prouve que M. Adams sent lui même quil est des circonstances qui le mettent dans le cas de céler ses plenipouvoirs: Le Ministére du Roi pense que l’on sera dans des circonstances de cette espèce jusqu’au moment où la nation anglaise se montrera disposée à reconnoître l’indépendance des Etats-Unis: Cette reconnoissance ne sera pas facilitée par l’annonce d’un Traité de Commerce, car les anglais sont tres persuadés dés-à-présent qu’ils auront un Traité pareil avec l’Amérique, quand il le jugeront à propos; ils ont d’ailleurs, ainsi que M. Adams le dit lui méme dans sa lettre du 19. février dernier, une entiére connoissance de sa Commission, ainsi la communication de son pleinpouvoir ne leur apprendroit rien de nouveau à cet égard.
        Notwithstanding the suppression of . . . to Great-Britain. IXº. On vient de repondre au contenu de cet Article: Il n’est pas un anglois qui ne soit persuadé que les Etats-Unis ne soient disposés à accorder les avantages du Commerce à leur ancienne Métropole: Mais persuader, non seulement à un Anglois, mais aussi à un être pensant, qu’en accordant l’indépendance en échange de ces mêmes avantages, la Cour de Londres feroit une paix honorable et avantageuse, seroit une tâche difficile à remplir: Si tel étoit le véritable sentiment du Peuple anglais, pourquoi donc fourniroit-il depuis six ans, sans murmurer, des subsides ruineux pour soumettre l’amérique?
        I am the more confirmed . . . if that was settled. Xº. Ou le Ministére anglois recherche sincérement la paix, ou il ne veut qu’amuser et pénétrer l’Espagne. Dans le 1er. cas, il exprimera les conditions auxquelles il désire la traiter; il sera donc obligé de mettre au jour ses vuës et ses demandes concernant l’Amérique: Il n’oubliera certainement rien de ce qu’il croira pouvoir acheminer la paix, et, de’accord sur l’indépendance, son premier soin sera sans doute de demander d’être mis au niveau de la france relativement au commerce.
        Si au contraire le Ministére anglais ne veut qu’amuser l’Espagne, pénetrer ses desseins, rallentir ses préparatifs de guerre, M. Adams voudra bien rendre au Ministére de Madrid la justice de croire qu’il a la sagacité nécessaire pour demêler toutes ces vuës, et assés de lumiéres et de prudence pour déterminer la conduite qu’il lui conviendra de tenir.
        Idem. XIº. Si M. Adams est aussi sûr que de son éxistence que les Ministres anglois n’ont pas envie de faire la paix à des conditions également convenables à la france et à l’Amérique, à quoi bon leur communiquer à présent un pouvoir dont l’on ne pourra faire usage qu’après la paix? Comment M. Adams peut-il se persuader que la Cour de Londres sera séduite par l’appât d’un Traité de Commerce, tandis qu’Elle manifeste encore une répugnance invincible à reconnoître l’indépendance? Quand Elle voudra la reconnoître cette indépendance, Elle proposera d’Elle même les conditions qu’elle croira devoir y mettre, et M. Adams peut être assuré qu’Elle n’oubliera point le Commerce: Ce sera là le véritable moment de produire ses pleinpouvoirs; Mais en attendant il faut travailler à établir la baze de la négociation, Savoir: L’indépendance de l’amérique; Et l’on ne pourra y réussir qu’en faisant la guerre avec vigueur et avec succés.
       